Case 2:16-cr-20491-MAG-MKM ECF No. 25, PagelD.40 Filed 01/18/19 Page 1 of 2

 

. ™ ’ CS pe
UNITED STATES DISTRICT CO Hook | E
EASTERN DISTRICT OF MICHIG JAN 18 2019
. ; . CLE! se ' 7 . . ae
United States of America, U.S. DISTRICT Coca -

Plaintiff,
Criminal No. 16-cr-20491
Vv.

_ Honorable Mark A. Goldsmith
Duwane M. Hayes, .

Defendant.

 

DEFENDANT’S ACKNOWLEDGMENT
OF INDICTMENT

 

| I, Duwane M. Hayes, defendant in this case, hereby acknowledge that I have.
received a copy of the Indictment before entering my plea and that I have read it
and understand its contents.
I know that if I am convicted or plead guilty, I may be sentenced as follows:

COUNT ONE: Felon in Possession of a Firearm: Up to 10 Years Imprisonment
and a Fine Up to $250,000

Hola
Duwane M. Hayes
Defendant

 
Case 2:16-cr-20491-MAG-MKM ECF No. 25, PagelD.41 Filed 01/18/19: Page 2 of 2

ACKNOWLEDGMENT OF DEFENSE COUNSEL

T acknowledge that I am counsel for defendant and that I have received a copy
of the Standing Order for Discovery and Inspection which requires all pre-trial

motions to be filed within twenty (20) days of reg
Zana, for Defendant

c
i

Dated: 8 fi
